Citation Nr: 0511912	
Decision Date: 04/28/05    Archive Date: 05/11/05	

DOCKET NO.  02-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability. 

2.  Entitlement to service connection for a chronic headache 
disorder, claimed as migraine headaches. 

3.  Entitlement to an evaluation in excess of 20 percent for 
right (major) shoulder impingement.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Board notes that, during the course of a videoconference 
hearing before the undersigned Veterans Law Judge in February 
2005, the veteran withdrew from consideration the issue of 
entitlement to service connection for a disorder 
characterized by "popping" in the chest.  Accordingly, the 
sole issues remaining for appellate review are those listed 
on the title page of this decision.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.

REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
left shoulder and headache disorders, as well as the current 
severity of his service-connected right shoulder disability.

In that regard, on a number of occasions in service, the 
veteran complained of and/or received treatment for what was 
eventually diagnosed as mild tendinitis of the left shoulder.  
Moreover, on service separation examination in January 2000, 
the veteran complained of "migraine" headaches, which were 
very painful, and often associated with dizziness or 
"fainting spells."  

The Board notes that, on VA general medical examination in 
July 2000, the veteran received a diagnosis of "subjective" 
history of migraine headaches, and a "normal" left shoulder 
exam.  However, based on the veteran's testimony at the time 
of the aforementioned videoconference hearing, it is clear 
that he has received outpatient treatment, records of which 
are not at this time a part of the claims file.  Conceivably, 
these records might show not only ongoing treatment for a 
headache disorder, but some "chronic" problem with the 
veteran's left shoulder.  

As regards the veteran's service-connected right shoulder 
disability, the Board notes that, based upon a review of the 
veteran's claims folder, he last underwent a VA examination 
for compensation purposes in July 2000, almost five years 
ago.  Moreover, at that time, the veteran underwent a VA 
general medical examination, and not an orthopedic 
examination, which would, presumably, better illustrate the 
current severity of his right shoulder condition.  Under the 
circumstances, an additional, more contemporaneous 
examination will be undertaken prior to a final adjudication 
of the veteran's claim for an increased evaluation for 
service-connected right shoulder impingement syndrome.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)].  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that, notwithstanding the issuance (in April 
2002) of a Statement of the Case, the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence needed 
to substantiate his claims.  This lack of notice constitutes 
a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2004) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159, they should be given 
an ample opportunity to respond.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2000, and specifically 
including any and all records of 
treatment of the veteran at the VA 
Medical Center located in Salem, 
Virginia, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
VA orthopedic and neurologic examinations 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left shoulder and headache disabilities, 
as well as the current severity of his 
service-connected right shoulder 
impingement syndrome.  As regards the 
requested examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
left shoulder disability, and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service.  The 
orthopedic examiner should, additionally, 
identify and describe any current 
symptomatology associated with the 
veteran's service-connected right 
shoulder disability, to include 
limitation of motion, functional loss 
associated with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with the disability, 
such as objective indications of pain on 
pressure or manipulation, and the 
presence (or absence) of "flare-ups."  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such "flare-ups" should 
be described.  

Following completion of the neurologic 
examination, the examining neurologist 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic headache disorder (to include 
migraine headaches), and, if so, whether 
that disability as likely as not had its 
origin during the veteran's period of 
active military service.  

All of the above information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.  
  
4.  The RO should then readjudicate the 
issues of service connection for chronic 
left shoulder and headache disorders, as 
well as an increased evaluation for 
service-connected right shoulder 
impingement syndrome.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of a Statement of the Case in 
April 2002.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

